386 U.S. 128 (1967)
KIMBRO
v.
HEER, WARDEN.
No. 751, Misc.
Supreme Court of United States.
Decided February 20, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Petitioner pro se.
George F. McCanless, Attorney General of Tennessee, and Henry C. Foutch and Paul E. Jennings, Assistant Attorneys General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Middle District of Tennessee, for a hearing. Townsend v. Sain, 372 U. S. 293.
MR. JUSTICE STEWART is of the opinion that certiorari should be denied.